NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

CARLOS JUAREZ-ALEMAN,                           No.    16-73954

                Petitioner,                     Agency No. A029-258-535

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 15, 2018**


Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Carlos Juarez-Aleman, a native and citizen of Guatemala, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider the denial of his prior motion to reopen deportation proceedings. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reconsider, and review de novo questions of law and

constitutional claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

      The BIA did not abuse its discretion or violate due process in denying

Juarez-Aleman’s motion to reconsider, where the motion failed to identify any

error of law or fact in the BIA’s previous order. See 8 U.S.C. § 1229a(c)(6); Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and substantial prejudice

to prevail on a due process challenge). Juarez-Aleman’s underlying motion to

reopen was untimely, and he did not present sufficient evidence of due diligence

for equitable tolling of the filing deadlines. See 8 C.F.R. § 1003.43(e)(1), (2);

Mejia-Hernandez v. Holder, 633 F.3d 818, 824 (9th Cir. 2011) (equitable tolling is

available to a petitioner who is prevented from timely filing a motion to reopen due

to deception, fraud, or error, as long as petitioner exercises due diligence in

discovering such circumstances). Juarez-Aleman also did not include with his

underlying motion evidence sufficient to establish prima facie eligibility for relief

under the Nicaraguan Adjustment and Central American Relief Act (“NACARA”).

See NACARA, Pub. L. 105-100, § 203, 111 Stat. 2160 (1997); 8 C.F.R.

§ 1003.23(b)(2).

      The record does not support Juarez-Aleman’s contention that the BIA failed

to consider relevant evidence. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th


                                           2                                      16-73954
Cir. 2006) (petitioner did not overcome the presumption that the BIA did review

the record).

      In light of our disposition, we do not reach Juarez-Aleman’s remaining

contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts

and agencies are not required to decide issues unnecessary to the results they

reach).

      PETITION FOR REVIEW DENIED.




                                         3                                       16-73954